Per Curiam.
This is a professional malpractice action. The District Court sustained a motion for summary judgment on the ground that the action was barred by the statute of limitations.
The alleged malpractice consisted of the preparation of a quitclaim deed in December 1977 from the plaintiff to herself and her then husband as joint tenants with right of survivorship. The plaintiff asserts that she wanted her husband to have her property in the event of her death and that the deed was not to be recorded. The deed was recorded on January 3, 1978, and mailed to the plaintiff with the recording stamp on it. Plaintiff and her husband were divorced in 1979. In October 1979 plaintiff received notice from the sheriff of Lancaster County advising her that he had levied upon the property for a judgment against her former husband. Plaintiff then employed another attorney. This malpractice action was filed on August 7, 1980.
The defendants pleaded the defense of the statute of limitations, Neb. Rev. Stat. § 25-222 (Reissue 1979). The District Court, after hearing and introduction of evidence and exhibits, found that the evidence established that plaintiff’s cause of action was barred by the statute of limitations, and entered summary judgment in favor of the defendants and dismissed plaintiff’s petition. Plaintiff has appealed.
The judgment of the District Court was correct and is affirmed.
Affirmed.